       Case 1:18-cv-00066-MAB Document 82         Filed 08/13/19   Page 1 of 51



                                    Slip Op. 19-105

              UNITED STATES COURT OF INTERNATIONAL TRADE


 HYUNDAI HEAVY INDUSTRIES CO.,
 LTD.,

              Plaintiff,

        and

 HYOSUNG CORPORATION, ILJIN
 ELECTRIC CO., LTD.,
                                             Before: Mark A. Barnett, Judge
              Consolidated Plaintiffs,       Consol. Court No. 18-00066

       v.                                    PUBLIC VERSION

 UNITED STATES,

              Defendant,
       and

 ABB INC.,

              Defendant-Intervenor.


                                OPINION AND ORDER

[Remanding the U.S. Department of Commerce’s final results of the fourth administrative
review of the antidumping duty order on large power transformers from the Republic of
Korea.]


                                                            Dated: August 5, 2019


David E. Bond, White & Case LLP, of Washington, DC, argued for Plaintiff. With him on
the brief were William J. Moran and Ron Kendler.

Henry D. Almond, Arnold & Porter Kaye Scholer LLP, of Washington, DC, argued for
Consolidated Plaintiff Hyosung Corporation. With him on the brief were J. David Park,
Daniel R. Wilson, and Leslie C. Bailey.
        Case 1:18-cv-00066-MAB Document 82             Filed 08/13/19     Page 2 of 51



Consol. Court No. 18-00066                                                             Page 2


Amrietha Nellan and Jeffrey Winton, Law Office of Jeffrey M. Winton PLLC, of
Washington, DC, argued for Consolidated Plaintiff ILJIN Electric Co., Ltd.

John J. Todor, Senior Trial Counsel, Commercial Litigation Branch, Civil Division, U.S.
Department of Justice, of Washington, DC, argued for Defendant. With him on the brief
were Joseph H. Hunt, Assistant Attorney General, Jeanne E. Davidson, Director, L.
Misha Preheim, Assistant Director, and Kelly A. Krystyniak, Trial Attorney. Of counsel
on the brief was David W. Richardson, Senior Attorney, Office of the Chief Counsel for
Trade Enforcement and Compliance, U.S. Department of Commerce.

Melissa M. Brewer, R. Alan Luberda, and David C. Smith, Kelley Drye & Warren LLP, of
Washington, DC, argued for Defendant-Intervenor, ABB Inc.

       Barnett, Judge: In this action, Plaintiffs Hyundai Heavy Industries Co., Ltd. (“HHI”

or “Hyundai”), 1 Hyosung Corporation (“Hyosung”), 2 and Iljin Electric Co., Ltd. (“Iljin”)

contest the U.S. Department of Commerce’s (“Commerce” or “the agency”) final results

of the fourth administrative review (“AR4”) of the antidumping duty order on large power

transformers (“LPTs”) from the Republic of Korea (“Korea”). See Large Power

Transformers From the Republic of Korea, 83 Fed. Reg. 11,679 (Dep’t Commerce Mar.

16, 2018) (final results of antidumping duty admin. review; 2015-2016) (“Final Results”),

ECF No. 19-5, and accompanying Issues and Decision Mem., A-580-867 (Mar. 9, 2018)

(“I&D Mem.”), ECF No. 19-6. 3 In lieu of filing a response brief, Defendant, United States



1 Hyundai Electric & Energy Systems Co., Ltd. is the successor-in-interest to HHI.
Letter from David E. Bond, Attorney, White & Case LLP, to the Court (Sept. 12, 2018),
ECF No. 32.
2 Effective June 1, 2018, Hyosung changed its name to Hyosung Heavy Industries

Corporation. Confidential Mem. in Supp. of Hyosung’s Mot. for J. Upon the Agency R.
(“Hyosung’s Br.”) at 1 n.1, ECF No. 26-1.
3 The administrative record is divided into a Public Administrative Record (“PR”), ECF

No. 19-4, and a Confidential Administrative Record (“CR”), ECF Nos. 19-2, 19-3. Parties
submitted joint appendices containing record documents cited in their briefs. See Public
J.A., ECF Nos. 61-1 (Vol. I), 61-2 (Vol. II), 61-3 (Vol. III), 61-4 (Vol. IV); Confidential J.A.
       Case 1:18-cv-00066-MAB Document 82             Filed 08/13/19    Page 3 of 51



Consol. Court No. 18-00066                                                            Page 3


(“the Government”), on behalf of Commerce, filed a motion requesting remand of “this

matter in its entirety.” Def.’s Mot. for Voluntary Remand at 1, ECF No. 39. Defendant-

Intervenor, ABB Inc. (“ABB”), urges the court to sustain the Final Results in their

entirety. See Confidential Def.-Int.’s Resp. in Opp’n to Pl.’s and Consol. Pls.’ Mots. for

J. on the Agency R. (“ABB’s Resp.”), ECF Nos. 49, 49-1; Order (Jan. 28, 2019), ECF

No. 53 (granting ABB’s motion for errata).

                                PROCEDURAL BACKGROUND

       On August 5, 2016, Commerce issued a Federal Register notice regarding the

opportunity to request an administrative review of the antidumping duty order on LPTs

from Korea for the period of review covering August 1, 2015, through July 31, 2016.

Antidumping or Countervailing Duty Order, Finding, or Suspended Investigation;

Opportunity to Req. Admin. Review, 81 Fed. Reg. 51,850, 51,851 (Dep’t Commerce

Aug. 5, 2016), PR 1, CJA Vol. III, Tab 3. On October 14, 2016, Commerce initiated

AR4, identifying HHI, Hyosung, and Iljin as companies subject to the review. Initiation

of Antidumping and Countervailing Duty Admin. Reviews, 81 Fed. Reg. 71,061, 71,063

(Dep’t Commerce Oct. 14, 2016), PR 6, CJA Vol. III, Tab 6. Commerce selected




(“CJA”), ECF Nos. 60-1 (Vol. I), 60-2 (Vol. II), 60-3 (Vol. III), 60-4 (Vol. IV). Parties also
submitted supplemental record documents pursuant to the court’s request. See
Confidential Resp. to Court’s June 5, 2019 Order (June 6, 2019) (“Suppl. CJA”), ECF
No. 69, & Attachs. 1-8, ECF Nos. 69-1—69-6, 70-1—70-3; Confidential Resp. to
Question 6 of the Court’s June 5, 2019 Order (June 7, 2019), ECF No. 72, and Attach. 1
(“Sales Representative Agreement”), ECF No. 72-1. The court references the
confidential versions of the relevant record documents, unless otherwise specified.
       Case 1:18-cv-00066-MAB Document 82            Filed 08/13/19    Page 4 of 51



Consol. Court No. 18-00066                                                           Page 4


Hyosung and HHI as mandatory respondents for individual review. Respondent

Selection Mem. (Jan. 3, 2017) at 5-6, PR 22, CJA Vol. III, Tab 8.

       For the preliminary results, Commerce assigned Hyosung and HHI weighted-

average dumping margins of 60.81 percent based on the use of total adverse facts

available (otherwise referred to as total “AFA”). Large Power Transformers From the

Republic of Korea, 82 Fed. Reg. 42,289, 42,290 (Dep’t Commerce, Sept. 7, 2017)

(prelim. results of antidumping duty admin. review; 2015-2016) (“Prelim. Results”), PR

263, CJA Vol. III, Tab 9. 4 Because both individually-examined companies were

assigned a 60.81 percent margin, Commerce selected this same rate for companies not

selected for individual examination (including Iljin). Id. at 42,290 & n.4 (citing Albemarle

Corp. v. United States, 821 F.3d 1345 (Fed. Cir. 2016)).

       Commerce made no changes to its determination in the Final Results. Final

Results, 83 Fed. Reg. at 11,679; I&D Mem. at 3. Commerce based its decision to use

total AFA with respect to Hyosung on three collective findings. Commerce found that

Hyosung failed to: (1) separately report service-related revenues; (2) explain an invoice

that covered multiple sales over multiple review periods; and (3) report all price



4 Commerce selected the 60.81 percent rate because it was the AFA rate assigned to
HHI in the third administrative review (“AR3”). Decision Mem. for the Prelim. Results of
Antidumping Duty Admin. Review (Aug. 31, 2017) (“Prelim. Mem.”) at 6 & n.22, PR 260,
CJA Vol. III, Tab 10 (citing Large Power Transformers from the Republic of Korea, 82
Fed. Reg. 13,432 (Dept. Commerce Mar. 13, 2017) (final results of antidumping duty
admin. review)). In AR3, Commerce selected the 60.81 percent margin from the
petition. See Issues and Decision Mem. for the Final Results of the Admin. Review of
the Antidumping Duty Order on Large Power Transformers from the Republic of Korea,
A-580-867 (Mar. 6, 2017) at 6, available at https://enforcement.trade.gov/frn/summary/
korea-south/2017-04824-1.pdf (last visited July 31, 2019).
       Case 1:18-cv-00066-MAB Document 82            Filed 08/13/19    Page 5 of 51



Consol. Court No. 18-00066                                                         Page 5


adjustments and discounts. I&D Mem. at 25-32. Pursuant to 19 U.S.C.

§ 1677e(a)(2)(A) and (C), Commerce found that Hyosung “withheld information

requested by Commerce and otherwise impeded the review,” such that the use of “facts

otherwise available” was authorized. Id.; see also 19 U.S.C. § 1677e(a). Additionally,

Commerce found that Hyosung “failed to cooperate to the best of its ability” when

responding to Commerce’s information requests concerning these three issues and

applied an adverse inference pursuant to 19 U.S.C. § 1677e(b) when selecting the facts

otherwise available. I&D Mem. at 4, 29, 31, 32.

       Commerce based its decision to use total AFA with respect to HHI on three other

findings. Commerce found that HHI failed to correctly report prices and costs for

“accessories,” understated the gross unit price for certain home market sales, and failed

to disclose an affiliated sales agent. Id. at 9-19. Commerce found that HHI “withheld

requested information and otherwise impeded this review,” I&D Mem. at 4, such that the

use of use of “facts otherwise available” was warranted, id.; see also 19 U.S.C.

§ 1677e(a). Commerce determined that HHI also failed to cooperate to the best of its

ability when responding to Commerce’s information requests on the three identified

issues and applied an adverse inference to its selection of the facts otherwise available.

I&D Mem. at 4, 14, 18, 19. Commerce did not change the rate assigned to companies

not selected for individual examination in the Final Results. Id. at 35.
        Case 1:18-cv-00066-MAB Document 82              Filed 08/13/19    Page 6 of 51



Consol. Court No. 18-00066                                                              Page 6


       HHI, Hyosung, and Iljin commenced this action to dispute various aspects of

Commerce’s Final Results 5 and ABB intervened as Defendant Intervenor. Order (Apr.

24, 2018), ECF No. 15. Specifically, HHI challenges Commerce’s decision to use total

AFA to determine HHI’s dumping margin, including each of the three bases underlying

that decision. See Confidential Rule 56.2 Mot. for J. on the Agency R. on Behalf of Pl.

Hyundai Heavy Industries Co., Ltd., ECF No. 29, and Confidential Mem. of P. & A. in

Supp. of Pl.’s Rule 56.2 Mot. for J. Upon the Agency R. (“HHI’s Br.”), ECF No. 29-1;

Confidential Reply in Supp. of Pl.’s Rule 56.2 Mot. for J. Upon the Agency R. (“HHI’s

Reply”), ECF No. 58. Hyosung likewise challenges Commerce’s decision to use total

AFA to determine Hyosung’s dumping margin and each of the three bases upon which

Commerce relied to reach that decision. See Hyosung’s Br.; Confidential Hyosung’s

Reply Br. in Supp. of its Rule 56.2 Mot. for J. Upon the Agency R. (“Hyosung’s Reply”),

ECF No. 55. Iljin challenges Commerce’s method of selecting the rate assigned to Iljin.

See Mot. of Pl. Iljin Electric Co., Ltd. for J. on the Agency R., ECF No. 24, and Rev. Br.

of Iljin Electric Co., Ltd. in Supp. of its Rule 56.2 Mot. for J. on the Agency R. (“Iljin’s

Br.”), ECF No. 25; Reply Br. of Iljin Electric Co., Ltd. (“Iljin’s Reply”) at 2, ECF No. 54.6




5  HHI, Hyosung, and Iljin filed separate actions challenging the Final Results. See
Summons, ECF No. 1; Hyosung Corp. v. United States, No. 18-cv-00067 (Ct. Int’l Trade
filed Apr. 2, 2018); ILJIN Electric Co., Ltd. v. United States, No. 18-cv-00075 (Ct. Int’l
Trade filed Apr. 10, 2018). On May 10, 2018, the court consolidated the three actions
into lead case number 18-00066. Docket Entry (May 10, 2018), ECF No. 17.
6 The court provides further factual background relevant to each pending motion in the

Discussion section below when helpful to the analysis.
         Case 1:18-cv-00066-MAB Document 82             Filed 08/13/19    Page 7 of 51



Consol. Court No. 18-00066                                                             Page 7


                            JURISDICTION AND STANDARD OF REVIEW

         The court has jurisdiction pursuant to § 516A(a)(2)(B)(iii) of the Tariff Act of

1930, 7 as amended, 19 U.S.C. § 1516a(a)(2)(B)(iii) (2012), and 28 U.S.C. § 1581(c).

The court will uphold an agency determination that is supported by substantial evidence

and otherwise in accordance with law. 19 U.S.C. § 1516a(b)(1)(B)(i).

                                          DISCUSSION

    I.   The Government’s Motion for Remand

            A. Legal Framework

         When an agency determination is challenged in the courts, the agency may

“request a remand (without confessing error) in order to reconsider its previous position”

and “the reviewing court has discretion over whether to remand.” SKF USA Inc. v.

United States, 254 F.3d 1022, 1029 (Fed. Cir. 2001) (citations omitted). Remand is

appropriate “if the agency’s concern is substantial and legitimate,” but “may be refused

if the agency’s request is frivolous or in bad faith.” Id. “A concern is substantial and

legitimate when (1) Commerce has a compelling justification, (2) the need for finality

does not outweigh that justification, and (3) the scope of the request is appropriate.”



7 All citations to the Tariff Act of 1930, as amended, are to Title 19 of the U.S. Code,
and references to the U.S. Code are generally to the 2012 edition. However, The Trade
Preferences Extension Act (“TPEA”), Pub. L. No. 114–27, § 502, 129 Stat. 362, 383–84
(2015), made several amendments to the antidumping and countervailing duty laws.
Section 502 of the TPEA amended 19 U.S.C. § 1677e. See TPEA §§ 502. The TPEA
amendments affect all antidumping duty determinations made on or after August 6,
2015. See Dates of Application of Amendments to the Antidumping and Countervailing
Duty Laws Made by the Trade Preferences Extension Act of 2015, 80 Fed. Reg. 46,793
(Dep’t Commerce Aug 6, 2015). Accordingly, all references to 19 U.S.C. § 1677e are to
the amended version of the statute.
       Case 1:18-cv-00066-MAB Document 82           Filed 08/13/19    Page 8 of 51



Consol. Court No. 18-00066                                                        Page 8


Changzhou Hawd Flooring Co., Ltd. v. United States, 38 CIT __, __, 6 F. Supp. 3d

1358, 1361 (2014) (citations omitted).

          B. Parties’ Contentions

      The Government requests a remand of “this matter in its entirety” to Commerce,

Def.’s Mot. for Voluntary Remand at 1, so that the agency may “reconsider or further

explain” its decisions to use total AFA with respect to HHI and Hyosung and its decision

to assign Iljin “the average rate of the two mandatory respondents,” id. 4. The

Government provides two justifications for the remand request. It states that

Commerce’s findings with respect to HHI’s reporting of accessories overlap with the

court’s recent remand order in Hyundai Heavy Industries, Co. Ltd. v. United States, 42

CIT __, 332 F. Supp. 3d 1331 (2018). 8 Id. at 4. Additionally, it contends, Commerce’s

findings with respect to Hyosung’s alleged failure separately to report service-related

revenues overlaps with the court’s recent remand order regarding HHI’s reporting of

service-related revenue in ABB Inc. v. United States (“ABB II”), 42 CIT __, 355 F. Supp.

3d 1206 (2018), reconsideration denied, 43 CIT __, 375 F. Supp. 3d 1348 (2019). 9 Id.

      HHI and Hyosung oppose the Government’s remand request, arguing that it does

not encompass all the issues raised in their respective complaints. See Resp. of Pl.

Hyundai Heavy Industries Co., Ltd. to Def.’s Mot. for Voluntary Remand (“HHI’s Resp.




8 Hyundai Heavy Industries concerned Commerce’s final results in AR3, which covered
the August 1, 2014, through July 31, 2015, period of review. 332 F. Supp. 3d at 1334.
9 ABB II concerned Commerce’s remand results in the second administrative review

(“AR2”) of the antidumping duty order on LPTs from Korea, which covered the August 1,
2013, through July 31, 2014, period of review. 355 F. Supp. 3d at 1210.
        Case 1:18-cv-00066-MAB Document 82              Filed 08/13/19    Page 9 of 51



Consol. Court No. 18-00066                                                                 Page 9


to Mot. for Voluntary Remand”) at 2, ECF No. 40; Resp. of Consol. Pl. Hyosung Corp. to

Def.’s Mot. for Voluntary Remand (“Hyosung’s Resp. to Mot for Voluntary Remand”) at

4, ECF No. 43. They contend that a court decision addressing all issues on the merits

would better serve judicial efficiency. HHI’s Resp. to Mot. for Voluntary Remand at 3;

Hyosung’s Resp. to Mot for Voluntary Remand at 5; see also Hyosung’s Reply at 7

(arguing that “in the interest of finality and fairness,” the court should “rule at this

juncture on the merits [of] the issues that Hyosung has raised”). ABB argues that the

Government has failed to demonstrate that the agency’s concern is “substantial and

legitimate” because the Government did not address why the court’s recent opinions

would cause Commerce to reconsider its findings regarding accessories and service-

related revenues, which findings were based on a distinct administrative record. Def.-

Int. ABB Inc.’s Resp. in Opp’n to Def.’s Mot. for Voluntary Remand at 2, ECF No. 41.

Moreover, ABB argues that substantial evidence supports the Final Results, which are

otherwise in accordance with law, and the court should sustain them in their entirety. Id.

at 1.

           C. The Government’s Motion for Remand is Denied

        Remand is appropriate when Commerce has “a compelling justification,” “the

need for finality does not outweigh that justification,” and “the scope of the request is

appropriate.” Changzhou, 6 F. Supp. 3d at 1361. In its motion, the Government does

not provide a compelling justification or clearly define the scope of the request that

would lead the court to conclude that Commerce’s concern is substantial and legitimate.

The Government provides no explanation, let alone a compelling justification, why a
       Case 1:18-cv-00066-MAB Document 82           Filed 08/13/19    Page 10 of 51



Consol. Court No. 18-00066                                                        Page 10


remand of this matter is appropriate based on the two issues it identified. See Def.’s

Mot. for Voluntary Remand at 4. Additionally, aside from stating that the accessories

and service-related revenues issues “overlap” with the court’s recent opinions in AR3

and AR2, respectively, id., the motion is devoid of any substantive discussion of the

similarities in the records of the three proceedings. Merely requesting remand so the

agency can “reconsider its decision,” without appropriate explanation, “is insufficient to

support a voluntary remand.” Corus Staal BV v. U.S. Dep’t of Commerce, 27 CIT 388,

391, 259 F. Supp. 2d 1253, 1257 (2003) (internal quotation marks omitted).

       In response to questioning from the court, the Government provided additional

context for its remand request during oral argument. The Government stated that it

requested the remand for Commerce to reconsider its decisions regarding accessories

and service-related revenues and consider whether the remaining issues justified the

use of total AFA. Oral Arg. at 1:09:01–1:09:40 (reflecting the time stamp from the

recording). The Government stated that it was unaware of any material differences

between the records of this review and AR3 concerning accessories or between the

records of this review and AR 2 concerning service-related revenues. Oral Arg. at

11:57-12:31. Moreover, it asserted that it requested the remand on the accessories

issue due to Commerce’s remand redetermination in AR3, in which the agency

accepted HHI’s method of reporting LPT accessories. Oral. Arg. at 15:18-28.

       The Government’s belated explanations notwithstanding, remand based solely

on the Government’s request at this juncture is inappropriate because Plaintiffs and

ABB have fully briefed all issues, the court has heard oral argument, and the matter is
       Case 1:18-cv-00066-MAB Document 82               Filed 08/13/19   Page 11 of 51



Consol. Court No. 18-00066                                                         Page 11


ripe for decision. In light of the totality of the circumstances and the timing and scope of

the requested remand, the Government has failed to provide a compelling justification

for its request for remand. See Changzhou, 6 F. Supp. 3d at 1361. While the court is

nevertheless ordering remand, it is doing so based upon its evaluation of the arguments

of the parties, the record evidence, and the law. Commerce’s redetermination must be

conducted in light of the rulings provided herein. 10

 II.   HHI’s and Hyosung’s Motions for Judgment on the Agency Record

          A. Legal Framework for Facts Available and AFA

       In antidumping duty proceedings, Commerce relies primarily on factual

information that interested parties submit during the course of the proceeding. See 19

C.F.R. § 351.301(a). When “necessary information is not available on the record,” or an

interested party “withholds information” requested by Commerce,” “fails to provide”

requested information by the submission deadlines, “significantly impedes a

proceeding,” or provides information that cannot be verified pursuant to 19 U.S.C.



10 The Government filed the request for remand in lieu of filing a response brief and
opted not to respond to Plaintiffs’ remaining arguments. ABB argues that, by requesting
the remand “in its entirety,” the Government has preserved its ability to defend the
remaining bases upon which Commerce relied to use total AFA. ABB’s Resp. at 37. It
further contends that a finding that the Government has waived its right to defend
Commerce’s remaining findings would unfairly prejudice ABB, the prevailing party in the
administrative proceeding. Id. at 38. The court previously determined that it will treat
the Government’s motion as its response brief. Order (Jan. 14, 2019) at 3, ECF No. 46.
While the Government failed to provide any substantive arguments in response to the
Plaintiffs’ briefs, the court’s review is based on the administrative record; therefore, the
court has considered the arguments made by Plaintiffs and Defendant-Intervenor when
analyzing whether Commerce’s decisions are supported by substantial evidence on the
record and the legal bases reflected in the decisions are otherwise in accordance with
law.
       Case 1:18-cv-00066-MAB Document 82            Filed 08/13/19   Page 12 of 51



Consol. Court No. 18-00066                                                        Page 12


§ 1677m(i), Commerce “shall . . . use the facts otherwise available.” 19 U.S.C.

§ 1677e(a).

       Commerce’s authority to use the facts otherwise available is subject to 19 U.S.C.

§ 1677m(c), (d), and (e). Subsection (c) provides, inter alia, that when an interested

party informs Commerce promptly after receiving a request for information “that such

party is unable to submit the information requested in the requested form and manner,

together with a full explanation and suggested alternative forms,” then Commerce “shall

consider the ability of the interested party to submit the information in the requested

form and manner and may modify such requirements to the extent necessary to avoid

imposing an unreasonable burden on that party.” Id. § 1677m(c)(1). Subsection (d)

provides the procedures Commerce must follow when a party files a deficient

submission. Pursuant thereto, if Commerce finds that “a response to a request for

information” is deficient, “[it] shall promptly inform the person submitting the response of

the nature of the deficiency and shall, to the extent practicable, provide that person with

an opportunity to remedy or explain the deficiency in light of the time limits established

for the completion of investigations or reviews.” Id. § 1677m(d). If any subsequent

response is also deficient or untimely, Commerce, subject to subsection (e), may

“disregard all or part of the original and subsequent responses.” Id. Pursuant to

subsection (e), Commerce

       shall not decline to consider information that is submitted by an interested
       party and is necessary to the determination but does not meet all the
       applicable requirements ... if—
       (1) the information is submitted by the deadline established for its
       submission,
       Case 1:18-cv-00066-MAB Document 82            Filed 08/13/19    Page 13 of 51



Consol. Court No. 18-00066                                                           Page 13


       (2) the information can be verified,
       (3) the information is not so incomplete that it cannot serve as a reliable
       basis for reaching the applicable determination,
       (4) the interested party has demonstrated that it acted to the best of its
       ability in providing the information and meeting the requirements
       established by the administering authority or the Commission with respect
       to the information, and
       (5) the information can be used without undue difficulties.

Id. § 1677m(e).

       If, notwithstanding those restrictions, Commerce still lacks necessary information

and determines that the party “has failed to cooperate by not acting to the best of its

ability to comply with a request for information,” Commerce “may use an inference that

is adverse to the interests of that party in selecting from among the facts otherwise

available.” Id. § 1677e(b). “Compliance with the ‘best of its ability’ standard is

determined by assessing whether a respondent has put forth its maximum effort to

provide Commerce with full and complete answers to all inquiries in an investigation.”

Nippon Steel Corp. v. United States, 337 F.3d 1373, 1382 (Fed. Cir. 2003). Before

using adverse facts available, Commerce “must make an objective showing that a

reasonable and responsible importer would have known that the requested information

was required to be kept and maintained under the applicable statutes, rules, and

regulations.” Id. at 1382. Next, Commerce

       must [ ] make a subjective showing that the respondent[’s] . . . failure to
       fully respond is the result of the respondent's lack of cooperation in either:
       (a) failing to keep and maintain all required records, or (b) failing to put
       forth its maximum efforts to investigate and obtain the requested
       information from its records.
       Case 1:18-cv-00066-MAB Document 82             Filed 08/13/19    Page 14 of 51



Consol. Court No. 18-00066                                                           Page 14


Id. at 1382–83. “An adverse inference may not be drawn merely from a failure to

respond.” Id. at 1383. Rather, Commerce may apply an adverse inference “under

circumstances in which it is reasonable for Commerce to expect that more forthcoming

responses should have been made.” Id.

       Commerce uses

       “total adverse facts available” administratively to refer to Commerce’s
       application of adverse facts available not only to the facts pertaining to
       specific sales or information . . . not present on the record, but to the facts
       respecting all of respondents’ production and sales information that the
       [agency] concludes is needed for an investigation or review.

Nat’l Nail Corp. v. United States, Slip Op. 19-71, 2019 WL 2537931, at *13 (CIT June

12, 2019) (citation omitted); see also Deacero S.A.P.I. de C.V. v. United States, 42 CIT

__, __, 353 F. Supp. 3d 1303, 1307 n.2 (2018) (Commerce uses “total AFA” when it

concludes “that all of a party’s reported information is unreliable or unusable and that as

a result of a party’s failure to cooperate to the best of its ability, it must use an adverse

inference in selecting among the facts otherwise available.”).

          B. Hyosung’s Motion

                  i. Relevant Facts

       In Section C of its initial questionnaire, Commerce requested Hyosung to “[r]eport

each U.S. sale of merchandise entered for consumption during the POR,” Req. for

Information Hyosung Corp. (Jan. 5, 2017) (“Hyosung Initial Questionnaire”) at C-2, PR

25, CJA Vol. II, Tab 2, and gave instructions on reporting the price per unit for each

sales transaction and reporting the service-related revenues, id. at C-17, C-18. For

instance, Commerce instructed Hyosung to report service-related revenues (e.g., ocean
       Case 1:18-cv-00066-MAB Document 82            Filed 08/13/19    Page 15 of 51



Consol. Court No. 18-00066                                                          Page 15


freight revenue, inland freight revenue, etc.) in separate fields, “and identify the related

expense(s) for each revenue.” Id. at C-1. Furthermore, it instructed: “If the invoice to

your customer includes separate charges for other services directly related to the sale,

such as a charge for shipping, create a separate field for reporting each additional

charge.” Id. at C-18. Hyosung responded to Commerce’s initial questionnaire in

February 2017. See Section A Questionnaire Resp. (Feb. 2, 2017) (“Hyosung Sec. A

Resp.”), CR 6-18, PR 34-41, CJA Vol. IV, Tab 7; Resp. of Hyosung Corp. to the Dep’t’s

Jan. 5, 2017 Section C Questionnaire (Feb. 27, 2017) (“Hyosung Sec. C Resp.”), CR

67, PR 94, CJA Vol. II, Tab 3. Commerce subsequently issued supplemental

questionnaires to Hyosung, to which Hyosung responded. 11

       For the final results, Commerce found that “despite multiple requests from

Commerce,” Hyosung failed to provide complete and accurate information with respect

to service-related revenues. I&D Mem. at 26 & nn.146-47 (citing Prelim. Mem. at 6-9).

Commerce explained that although the initial questionnaire instructed Hyosung to

create separate fields for reporting separate charges “if the invoice to [the] customer”

included such charges, the instruction did not limit separate reporting to only charges

that appear separately on the invoice. See id. at 26-27. Based on its review of certain

Order Acknowledgment Forms (“OAFs” or “OAF,” in singular) that Hyosung had




11See, e.g., First Sales Suppl. Questionnaire (Apr. 12, 2017), CR 191, PR 120, CJA
Vol. II, Tab 5; Suppl. Questionnaire Resp. (May 8, 2017), CR 274, PR 166, CJA Vol. II,
Tab 6; Third Suppl. Questionnaire (May 26, 2017), CR 328, PR 177, CJA Vol. IV, Tab 9;
Third Suppl. Questionnaire Resp. (June 21, 2017), CR 449-53, PR 216-18, CJA Vol. II,
Tab 8, CJA Vol. IV, Tab 10.
         Case 1:18-cv-00066-MAB Document 82          Filed 08/13/19   Page 16 of 51



Consol. Court No. 18-00066                                                        Page 16


provided in response to a supplemental questionnaire, Commerce found that Hyosung

dedicated a portion of the sales price that it charged the U.S. customer to cover service-

related expenses. Id. at 28. To Commerce, the OAFs established that Hyosung’s

service-related revenues exceeded the related expenses, and Hyosung should have

separately identified the service-related revenues based on the allocation in the OAFs

so that the revenues could be compared to, and capped by, the expenses. Id. at 28-29

& n.167 (citing Analysis of Data/Questionnaire Resps. Submitted by Hyosung Corp. in

the Prelim. Results of the 2015-2016 Admin. Review of the Antidumping Duty Order on

Large Power Transformers from the Republic of Korea (Aug. 31, 2017) (“Hyosung

Prelim. Analysis Mem.”) at 5, CR 555, PR 265, CJA Vol. IV, Tab 11).

         Additionally, Commerce faulted Hyosung for failing to provide OAFs for all U.S.

sales made during the period of review and, for the sales for which it did provide them,

failing to include complete and legible OAFs. I&D Mem. at 28-29 & nn.162, 170

(citations omitted); Prelim. Mem. at 7-9. 12 Commerce also stated that, “due to

Hyosung’s continued failure to report reliable information despite multiple requests to do

so, Hyosung failed to cooperate to the best of its ability.” I&D Mem. at 29; see also id.

at 26.

         With respect to the invoice that covered multiple sales over multiple review

periods, Commerce had preliminarily determined that Hyosung provided one invoice for




12 The OAFs were incomplete because they were missing a page and they contained
fields that were dark, making the values within them illegible. Prelim. Mem. at 7 & n.33.
       Case 1:18-cv-00066-MAB Document 82            Filed 08/13/19    Page 17 of 51



Consol. Court No. 18-00066                                                         Page 17


multiple sales, including one made during the previous period of review. Prelim. Mem.

at 10; Hyosung Prelim. Analysis Mem. at 5-6. 13 For the final results, Commerce

concluded that it was “unclear how multiple sales could be contained on one invoice”

given Hyosung’s questionnaire response stating that, for U.S. sales, its affiliate 14 “issues

the invoice to the unaffiliated customer when the merchandise is delivered and/or site

test is completed.” I&D Mem. at 30 & n.181 (quoting Hyosung Sec. A Resp. at A-36). 15

Commerce determined that Hyosung had “not explained this discrepancy, despite

multiple opportunities to clarify the record,” and, therefore, “an adverse inference is

appropriate.” Id. at 30-31.

       Regarding the price adjustments and discounts, Commerce found that Hyosung

failed to report certain price adjustments and interest revenue despite clear instructions

from Commerce to do so. Id. at 31-32. Commerce stated that failure to report

adjustments impeded its ability “to examine the veracity of each claimed adjustment, []

the validity of the reported price,” and “the level of trade between the respondent and its

customers.” Id. at 32. Additionally, failure to report interest revenue impeded

Commerce’s ability to analyze the reported prices and the sales process. Id.



13 Specifically, Hyosung reported invoice number [[             ]] as the invoice covering
SEQUs [[          ]]. Hyosung Prelim. Analysis Mem. at 6 & n.40 (citing Suppl. Section A
Resp. (May 8, 2017) at Ex. S-1, Suppl. CJA, Attach. 6). According to ABB, the same
invoice covered “SEQU [[ ]] from the previous [period of review].” Id.
14 HICO America Sales Technology, Inc. (“HICO America”) is Hyosung’s wholly-owned

U.S. affiliate. Hyosung Sec. C Resp. at C-2.
15 Elsewhere in its initial questionnaire response, Hyosung explained that “[s]ome

invoices are divided and issued separately to its unaffiliated customer. In this case,
Hyosung reported the last invoice number in the INVOICEU field” in the U.S. sales
database. Hyosung Sec. C Resp. at C-16.
       Case 1:18-cv-00066-MAB Document 82           Filed 08/13/19   Page 18 of 51



Consol. Court No. 18-00066                                                       Page 18


Commerce determined that it was justified in applying an adverse inference because it

gave Hyosung “multiple opportunities to remedy these deficiencies, yet [Hyosung] failed

to do so. Commerce determined that, therefore, Hyosung failed to put forth its

maximum efforts to comply with requests for information, thereby failing to cooperate to

the best of its ability.” Id.

                   ii. Parties’ Contentions

       Hyosung contends that substantial evidence does not support a finding that

Hyosung failed to provide or withheld information pursuant to 19 U.S.C. § 1677e(a).

Specifically, Hyosung contends that it reported service-related revenues consistent with

Commerce’s initial instruction to report revenues “if the invoices” included the charges,

Hyosung’s Br. at 3-4, 21-22 (emphasis added), and did not rely on the OAFs because

“these documents reflect internal allocations of estimated prices,” and Commerce did

not instruct Hyosung to “consider internal allocations between affiliates” as revenue, id.

at 26. 16 In any event, Hyosung argues, Commerce lacked statutory authority to deduct

service-related revenues from the gross unit price based on estimates reported in

internal documents exchanged between affiliates. Id. at 35.

       Regarding the repeated invoice number, Hyosung contends that it properly

reported the invoice in both administrative reviews because the invoice included sales



16Hyosung asserts that the OAF is an internal budgeting document that it exchanges
with its affiliate and the OAF reflects pre-production estimates for various expenses
associated with a particular order, which expenses often change between the
preliminary issuance of the OAF and the issuance of the invoice to the customer.
Hyosung’s Br. at 4, 11, 35-36.
       Case 1:18-cv-00066-MAB Document 82            Filed 08/13/19   Page 19 of 51



Consol. Court No. 18-00066                                                         Page 19


that entered the United States in both review periods. 17 Id. at 25. Regarding the sales

adjustments and discounts, Hyosung states that it reported all price adjustments

consistent with the agency’s instructions, considering the definition for “price

adjustments” that the agency provided. Id. at 6-7. It states that the gross unit prices it

reported “reflected the purchaser’s net outlay” because they included the “‘discounts’ or

other price adjustments negotiated with the customer,” id. at 7; see also id. at 11, and

there were no other adjustments “after the price was set,” id. at 23. Regarding the

interest charges, Hyosung states that it reported “the actual amount that the customer

was required to pay.” Id. at 38. Hyosung additionally argues that Commerce acted

contrary to law by failing to comply with the notice requirement of 19 U.S.C. 1677m(d);

substantial evidence does not support a finding that Hyosung failed to act to the best of

its ability; and Commerce’s decision to use total AFA is contrary to law. See id. at 19-

44.

       As discussed, the Government has requested remand to reconsider the sales-

related revenues issue and otherwise did not substantively respond to Hyosung’s

arguments. See supra Discussion Section I.C.

       ABB argues that substantial evidence supports Commerce’s individual findings,

ABB’s Resp. at 23-29, 33-37; Commerce complied with its statutory obligation pursuant

to 19 U.S.C. § 1677m(d), id. at 23-29; and Commerce lawfully applied an adverse



17 According to Hyosung, failure to report the invoice in both periods of review under
these circumstances would have created a gap in the record in which the invoice was
omitted. Id. at 21. Hyosung avers that Commerce did not articulate how Hyosung failed
to comply with a request for information with respect to this issue. Id. at 25.
       Case 1:18-cv-00066-MAB Document 82            Filed 08/13/19   Page 20 of 51



Consol. Court No. 18-00066                                                        Page 20


inference, id. at 31-32. Specifically, ABB contends that Commerce clearly

communicated to Hyosung that it was to report all service-related revenues that were

reflected on any sales documentation, not just the invoices. Id. at 26, 33. With respect

to the invoice reported in two review periods, ABB contends that, given Hyosung’s

description of the sales process, “it should not be possible for a single invoice to cover”

multiple review periods. 18 Id. at 27, 36-37. ABB further contends that Hyosung was

required to report gross (not net) prices and all price adjustments, including discounts

and rebates, but failed to do so. Id. at 35-36.

                iii. Analysis

                        1. Substantial evidence does not support Commerce’s
                           findings that Hyosung failed separately to report
                           service-related revenues and failed to act to the best of
                           its ability

       When Commerce finds that a service is separately negotiable, its practice has

been to cap the service-related revenue by the associated expense in its margin

calculations. See ABB, Inc. v. United States (“ABB I”), 41 CIT __, __, 273 F. Supp. 3d

1200, 1208-09 (2017). When substantial evidence supports a finding that the cost of

the service was separately negotiable from the price of the subject merchandise, the

agency may reduce the export price or constructed export price by the amount of the

expense in question. See id. On the other hand, “[w]hen substantial evidence does not

support a finding that the cost of the services was separately negotiable from the price



18 ABB also relies on “[o]ther record facts” and justifications as support for Commerce’s
finding on this issue, ABB’s Resp. at 27-28, which the agency did not discuss, see I&D
Mem. at 30-31.
      Case 1:18-cv-00066-MAB Document 82            Filed 08/13/19   Page 21 of 51



Consol. Court No. 18-00066                                                       Page 21


of the subject merchandise, the agency is without legal authority to reduce export price

or [constructed export price] except by the amount of the expense in question.” ABB II,

355 F. Supp. 3d at 1206, 1220. In AR3, the court held that Commerce may not “rely on

[] internal [company] communications, absent any evidence of communication with the

unaffiliated customer, to find that there were additional service-related revenues and

expenses that [a company] failed to report.” Id. at 1219; see also id. at 1220 (explaining

that “in the absence of [substantial] evidence” to support a finding that a company’s

“provision of the services in question was separately negotiable with the unaffiliated

customer,” Commerce lacks a legal basis to reduce the gross unit price).

      Substantial evidence does not support Commerce’s finding that Hyosung failed

separately to report service-related revenues. Commerce based this finding on the

information that appeared in the OAFs. See I&D Mem. at 27-28 (discussing the OAFs);

id. at 29 (“[I]t is reasonable to conclude based on this record evidence that Hyosung

collected service-related revenues in excess of the expenses and that such revenue[s]

should be reported and capped.”). While Commerce acknowledged that the OAF is “an

internal budgeting document” between Hyosung and HICO America, id. at 28, that is not

“exchanged between Hyosung and its customer(s),” the agency nevertheless found that

the OAF is “part of the sales process and [] clearly based on sales documentation

between Hyosung and its customer,” id. at 27. The evidence upon which Commerce

relied does not support a finding that the services that appeared in the OAF, an internal

budgeting document, were separately negotiable with the customer. See id. at 28 &

nn.158-161 (citing Hyosung Sec. A Resp. at A-25—A-27).
       Case 1:18-cv-00066-MAB Document 82              Filed 08/13/19     Page 22 of 51



Consol. Court No. 18-00066                                                            Page 22


       In its description of the U.S. sales process, Hyosung stated that when HICO

America receives a request for a quote from the customer, HICO America coordinates

with Hyosung to prepare a price quote. Hyosung Sec. A Resp. at A-24—25. Hyosung

“rela[ys] to HICO America information regarding the costs associated with producing the

unit” and “[o]nce the design is finalized, HICO America evaluates the total costs . . .

taking into account . . . oil, transportation, offloading . . . and [] installation,” among

other things. Id. at A-25—A-26. HICO America then determines the “appropriate sales

price for the unit that covers costs and ensures a reasonable profit on the sale,” after

which “Hyosung’s engineering and HICO America’s logistics and sales teams determine

a price for the LPT unit and submit a proposal to the customer.” Id. at A-26. The only

negotiation with which the U.S. customer is involved concerns modifications to the

LPT’s design or specifications, corresponding sales price, and delivery terms. Id. at A-

26—27. After HICO America and the U.S. customer finalize the “design, specifications,

price and delivery terms, the customer [] either execute[s] a sales contract with HICO

America or submit[s] a purchase order to the company.” Id. at A-26. When HICO

America receives a purchase order or a sales contract from a customer, it electronically

issues an OAF to Hyosung, see id. at A-26—A-27, and Hyosung then authorizes

commencement of the production of the LPTs, id. at A-18.

       Hyosung’s description of the sales process provides no indication that the

customer separately negotiates service charges that appear on the OAF or that the

OAF is ever exchanged with the customer. Absent substantial evidence to support a

finding that Hyosung’s provision of the services identified in the OAF was separately
       Case 1:18-cv-00066-MAB Document 82             Filed 08/13/19    Page 23 of 51



Consol. Court No. 18-00066                                                        Page 23


negotiable with the unaffiliated customer, Commerce lacked a legal basis to reduce the

gross unit price and fault Hyosung for failing to report this information. 19

       In the absence of substantial evidence to support Commerce’s reliance on the

facts available with respect to service-related revenues, Commerce’s finding that this

issue supports the use of an adverse inference cannot be sustained. Based on the

foregoing, on remand, Commerce may not rely on the OAFs to apply its capping

methodology to service-related revenues and must reconsider its determination to use

total facts available with an adverse inference with respect to Hyosung.

                         2. Commerce failed to provide a reasoned explanation for
                            its finding that Hyosung withheld requested information
                            and otherwise impeded the review by providing an
                            overlapping invoice

       In reviewing whether substantial evidence supports Commerce’s determination,

the court asks whether there was “such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Huaiyin Foreign Trade Corp. (30) v.

United States, 322 F.3d 1369, 1374 (Fed. Cir. 2003) (quoting Consol. Edison Co. v.

NLRB, 305 U.S. 197, 229 (1938)). This standard requires Commerce to “examine the

record and articulate a satisfactory explanation for its action.” Yangzhou Bestpak Gifts

& Crafts Co., Ltd. v. United States, 716 F.3d 1370, 1378 (Fed. Cir. 2013). While the

court will uphold a determination of less than ideal clarity, “the path of Commerce’s



19ABB insists that “[r]ecord evidence shows that the OAF is a direct reflection of the
negotiation and assignment of costs and revenues between HICO [America] and the
U.S. customer.” ABB’s Resp. at 35 (citing I&D Mem. at 28 n.166). The “evidence” to
which ABB cites is Commerce’s Issues and Decision Memorandum, which, in itself and
without record support (as is the case here), does not constitute substantial evidence.
       Case 1:18-cv-00066-MAB Document 82           Filed 08/13/19   Page 24 of 51



Consol. Court No. 18-00066                                                       Page 24


decision must be reasonably discernable to [the] court.” NMB Singapore Ltd. v. United

States, 557 F.3d 1316, 1319 (Fed. Cir. 2009); see also CS Wind Vietnam Co., Ltd. v.

United States, 832 F.3d 1367, 1377 (Fed. Cir. 2016) (the agency’s experience and

expertise are not a substitute for the required explanation).

       Commerce preliminarily determined that Hyosung provided one invoice for

multiple sales, including one made during the previous period of review. Prelim. Mem.

at 10; Hyosung Prelim. Analysis Mem. at 5-6. In its case brief to the agency, Hyosung

explained:

       The [agency’s] standard questionnaire instructed Hyosung to “[r]eport
       each U.S. sale of merchandise entered for consumption during the [period
       of review]” and Hyosung confirmed that it “reported U.S. entries of subject
       merchandise for the review period.” Thus, while a single invoice may
       relate to multiple entries, the relevant question for identifying the
       reportable transactions for each administrative review is the timing of the
       entry into the United States. In this case, the LPT units on the invoice
       entered the United States in different [periods of review].

              ...

       [T]he different units on the invoice shipped at different times and entered
       the United States at different times. Due to this difference in shipment
       timing among the units on the invoice, one unit entered in the last month
       of the third administrative review period (and therefore was correctly
       reported in that administrative review), while the other two entered in the
       first month of the current fourth administrative review period (and therefore
       were correctly reported in this administrative review). Indeed, Hyosung
       notes that it is not uncommon for shipment dates to differ for units covered
       by the same invoice. Many other units subject to this [period of review]
       were invoiced together but shipped on different days. The mere fact that
       the shipment of the units listed on the invoice for [the SEQUs in question]
       also contained a unit shipped during the prior [period of review] is of no
       significance, and certainly not grounds for the Department to default to
       total AFA. There is no great mystery here. . . .
       Case 1:18-cv-00066-MAB Document 82          Filed 08/13/19   Page 25 of 51



Consol. Court No. 18-00066                                                      Page 25


Case Br. of Hyosung Corp. and Req. for Closed Hr’g (Oct. 13, 2017) (“Hyosung Admin.

Case Br.”) at 23-24, CR 561, PR 288, CJA Vol. II, Tab 15 (footnotes omitted) (second

alteration in original). 20

        For the final results, Commerce concluded that it was “unclear how multiple sales

could be contained on one invoice” given Hyosung’s statement in a questionnaire

response that, for U.S. sales, HICO America “issues the invoice to the unaffiliated

customer when the merchandise is delivered and/or site test is completed.” I&D Mem.

at 30 & n.181 (quoting Hyosung Sec. A Resp. at A-36). The path to Commerce’s

decision that Hyosung withheld requested information on this point and otherwise

impeded the review is not, however, discernable from the explanation the agency

provided. Commerce’s entire analysis of this issue consists of recounting Hyosung’s

and ABB’s arguments and concluding that “it is unclear how multiple sales could be

contained in one invoice.” Id. at 30. The absence of reasoning is particularly troubling

when it is not clear to the court that there is any inconsistency between Hyosung’s use




20Similarly, before the court Hyosung argues that,
      to the extent that multiple shipments from a single invoice enter the United
      States at the beginning or end of the [period of review], some units from
      that invoice may enter in one [period of review] while other units enter
      during another [period of review]. This situation is not unusual; indeed,
      [ABB’s] own submission of factual information made during this
      administrative review of materials submitted in the prior review identified
      sales entering on either side of the [period of review] in the normal course
      of business.
Hyosung’s Br. at 2-3 (citing Placement of Admin. Docs. from the 2013/2014 and
2014/2015 Admin. Reviews onto the 2015/2016 R. (Feb. 10, 2017), Attach. 10 at Ex.
S5-21, CR 39-65, PR 75-76, CJA Vol. II, Tab 4).
       Case 1:18-cv-00066-MAB Document 82           Filed 08/13/19    Page 26 of 51



Consol. Court No. 18-00066                                                        Page 26


of the entry date as the linkage to a review period and “delivery and/or site test”

completion as the basis for invoicing. Without any references or citations to record

evidence, Commerce summarily stated that Hyosung had “multiple opportunities to

clarify the record” on this issue but chose not to do so. 21 Id. at 31. Commerce’s

conclusory statements do not provide substantial record support for its finding pursuant

to section 1677e(a). ABB’s reliance on “[o]ther record facts” and justifications upon

which Commerce did not rely, ABB’s Resp. at 27-28, amount to “post hoc

rationalizations for agency action,” upon which the court cannot rely to sustain the

agency’s decision, Burlington Truck Lines, Inc. v. United States, 371 U.S. 156, 168–69

(1962) (the court may only sustain the agency's decision “on the same basis articulated

in the order by the agency itself”).

       Because Commerce’s finding that the use of the facts available based on this

invoice is unsupported by substantial evidence, Commerce’s resort to an adverse

inference when selecting the facts available cannot stand. The court, therefore,

remands this issue for Commerce to reexamine the record and provide a decision that

is supported by a reasonable explanation that is based on record evidence.




21 As discussed, Commerce is without legal authority to resort to facts otherwise
available when it fails to comply with section 1677m(d). See supra Discussion Section
II.A (explaining the relevant legal framework). The court cannot conclude, based on
Commerce’s bare analysis of this issue, that it complied with this statutory directive.
       Case 1:18-cv-00066-MAB Document 82            Filed 08/13/19   Page 27 of 51



Consol. Court No. 18-00066                                                          Page 27


                        3. Commerce’s finding that Hyosung failed to report
                           certain price adjustments and discounts must be
                           remanded for further consideration

       Applying the legal framework set forth above, the first inquiry is whether

substantial evidence supports Commerce’s finding that Hyosung failed to provide

requested information on relevant discounts and price adjustments. See 19 U.S.C.

§ 1677e(a). The answer to that inquiry is yes. In Section C of the initial questionnaire,

Commerce instructed Hyosung as follows:

       Report the information requested concerning the quantity sold and the
       price per unit paid in each sale transaction. All price adjustments granted,
       including discounts and rebates, should be reported in these fields. The
       gross unit price less price adjustments should equal the net amount of
       revenue received from the sale.

Hyosung Initial Questionnaire at C-18 (emphasis omitted). 22 Regarding payment terms,

the agency instructed Hyosung to explain if the payment terms it offers “are tied . . . to

interest penalties for late payment.” Id. at C-17.

       Commerce explained that despite these instructions, Hyosung failed to report

properly certain discounts to price and interest revenue, even though Hyosung

acknowledged in its case brief that there were discounts reflected on invoices to the

customer and Hyosung received interest revenue from certain customers. I&D Mem. at

31-32 & nn.187-188, 191 (citing Hyosung Admin. Case Br. at 25-26).




22The Glossary defined “price adjustment” as “any change in the price charged for
subject merchandise or the foreign like product that is reflected in the purchaser’s net
outlay.” Hyosung Initial Questionnaire at I-13. Discounts and rebates are such
examples. Id. “Although the discount need not be stated on the invoice, the buyer
remits to the seller only the face amount of the invoice, less discounts.” Id.
       Case 1:18-cv-00066-MAB Document 82            Filed 08/13/19    Page 28 of 51



Consol. Court No. 18-00066                                                         Page 28


       As it did before the agency, see Hyosung Admin. Case Br. at 25-26, Hyosung

argues before the court that the gross unit prices it reported “reflected the purchaser’s

net outlay” because they included the “‘discounts’ or other adjustments negotiated with

the customer,” Hyosung’s Br. at 7; see also id. at 11, and there were no other price

adjustments “after the price was set,” id. at 23; see also id. at 23 (“[R]egardless of

whether the invoice had a separate line item for a discount . . . Hyosung reported the

total amount charged to the customer as the gross unit price.”). Regarding the interest

charges, Hyosung states that it reported “the actual amount that the customer was

required to pay.” Id. at 38. Regardless of what Hyosung’s understanding was, it is quite

clear that Commerce instructed Hyosung to report gross unit prices (not net prices) and

to report separately any discounts and interest adjustments. Hyosung Initial

Questionnaire at C-18. “The mere failure of a respondent to furnish requested

information—for any reason—requires Commerce to resort to other sources of

information to complete the factual record on which it makes its determination.” Nippon

Steel, 337 F.3d at 1381. Therefore, Commerce’s finding that Hyosung’s reporting of

gross unit prices as well as discounts and interest charges was deficient was supported

by substantial evidence.

       Nevertheless, Commerce’s authority to disregard Hyosung’s data and rely on

other sources of information, including its authority to use an adverse inference, is

subject to 19 U.S.C. § 1677m(d). See 19 U.S.C. § 1677e(a),(b). Pursuant thereto, if

Commerce finds that “a response to a request for information” is deficient, “[it] shall

promptly inform the person submitting the response of the nature of the deficiency and
       Case 1:18-cv-00066-MAB Document 82            Filed 08/13/19    Page 29 of 51



Consol. Court No. 18-00066                                                             Page 29


shall, to the extent practicable, provide that person with an opportunity to remedy or

explain the deficiency in light of the time limits established for the completion of

investigations or reviews.” Id. § 1677m(d). ABB contends that Commerce identified a

deficiency and provided Hyosung an opportunity to respond, but cites only the Issues

and Decision Memorandum as support. ABB’s Resp. at 29 (citing I&D Mem. at 31-32).

That Memorandum summarily states that “Hyosung was provided multiple opportunities

to remedy these deficiencies, yet failed to do so,” I&D Mem. at 32, without identifying

any such opportunities relevant to this issue.

       Commerce’s finding that Hyosung failed to act to the best of its ability is similarly

unsupported by substantial evidence and its decision to apply an adverse inference is

otherwise contrary to law. Commerce relied on its summary reference to multiple

opportunities and went on to state:

       Therefore, Hyosung failed to put forth its maximum efforts to comply with
       requests for information, thereby failing to cooperate to the best of its
       ability. The application of total AFA is, therefore, warranted.

Id. “A finding that simply restates the statutory standard and is unsupported by any

discussion linking the applicable standard to the particular facts is inadequate.” ABB II,

355 F. Supp. 3d at 1223. Therefore, Commerce’s resort to facts available, including

with an adverse inference, is unsupported by substantial evidence and otherwise

inconsistent with law. On remand, Commerce must reconsider this issue and collect or

identify additional information to make a determination supported by substantial

evidence and otherwise in accordance with law.
      Case 1:18-cv-00066-MAB Document 82               Filed 08/13/19   Page 30 of 51



Consol. Court No. 18-00066                                                        Page 30


                        4. Commerce is directed to reconsider its use of total AFA

       Because the court remands each of the bases on which Commerce relied to use

total AFA, on remand, Commerce must also reconsider or further explain its decision to

use total facts available with an adverse inference.

          C. HHI’s Motion

                 i. Relevant Facts

       For the final results, Commerce explained that it had “considered whether there

are components of an LPT that may amount to physical differences in the product such

that [the agency] would make an adjustment based on the variance in costs of those

components.” I&D Mem. at 9. It stated that, “[b]ecause the term ‘accessories,’ by

nature, indicates that these parts may not be essential to LPTs that are subject to the

scope of this proceeding,” Commerce was concerned that HHI may treat the same parts

“as accessories or not as accessories between sales both within each market and

across markets,” and thereby understate or overstate the gross unit prices, which would

manipulate the dumping margin. Id. at 10. To address those concerns, Commerce

requested information regarding the price and cost for accessories to determine

whether accessories should be included or excluded from the gross unit price. Id.

       Commerce found that, despite its “repeated requests,” id. at 10 & n.45 (citing

Prelim. Mem. at 12-17), HHI failed to provide the information in the form and manner

requested and instead relied on the scope language and Commerce’s historical

treatment of accessories for its reporting methodology, see id. at 11. Specifically,

Commerce stated that HHI “failed to address which components in its reporting
       Case 1:18-cv-00066-MAB Document 82            Filed 08/13/19    Page 31 of 51



Consol. Court No. 18-00066                                                          Page 31


constitute the accessories [HHI] considers in its normal course of business.” Id.; see

also id. at 13 (“[HHI] could have provided the ranges/types of components which it

believes constitutes accessories based on its technical knowledge and experience in

the industry.”). Commerce further stated that HHI provided conflicting responses,

because while HHI claimed it did not know the definition of accessories, HHI also

claimed that it reported accessories as subject merchandise. Id. at 11.

       Regarding HHI’s reporting of certain home market gross unit prices, Commerce

found that HHI’s reporting was deficient because HHI used values from its original

purchase contract to report gross unit prices even though later-revised contracts

identified different contract values. Id. at 15. Commerce determined that the record

was “ambiguous” whether the product that accounted for the difference in the contract

price was subject merchandise (that would have affected the home market gross unit

prices) or non-subject merchandise (that would not have affected the home market

gross unit prices). Id. at 16. Additionally, Commerce expressed “concern that [HHI]

might be understating its home market gross unit price[] because it treated the

same/similar part differently.” Id. Specifically, Commerce explained, HHI classified a

particular part for one home market sale as non-subject merchandise and classified “the

same/similar part” as foreign like product for another home market sale on the record.

I&D Mem. at 16 & n.81 (citation omitted). Commerce ultimately concluded that the

record was “unclear” regarding these two issues. Id. at 17. “In the absence of clear

information and explanation,” Commerce found “that: (1) [HHI’s] reporting of non-foreign

like products is inaccurate; (2) there is inconsistent treatment of a certain item in [HHI’s]
       Case 1:18-cv-00066-MAB Document 82            Filed 08/13/19    Page 32 of 51



Consol. Court No. 18-00066                                                         Page 32


home market sales; and (3) [exclusion of] this item . . . could lead to the understatement

of the home market gross unit price for certain sales.” Id. at 16.

       Regarding the sales agent, Commerce concluded that HHI withheld information

and impeded the review because it failed to "disclose the relationship between Hyundai

and its sales agent after requests to do so.” Id. at 4; see also id. at 18-19. Commerce

found that “record evidence indicates that Hyundai . . . was affiliated with a certain sales

agent in the United States based on the fact that this sales agent uses an email address

and a title and a division that belongs to Hyundai.” 23 Id. at 19 & n.99 (citing HHI Prelim.

Analysis Mem. at 5). Additionally, Commerce determined that HHI “failed to provide

complete and accurate information regarding its precise relationship with its sales

agent” because it did not provide “conclusive evidence to undermine/challenge

Commerce’s preliminary finding” of affiliation. Id. at 19.

                 ii. Parties’ Contentions

       HHI contends that Commerce’s findings on each of the three issues lack

substantial evidence because HHI fully responded to each of the agency’s requests for

information on accessories and affiliations, and the agency’s finding on the issue of

home market gross unit prices was inconclusive. HHI’s Br. at 2-3, 24-26, 30-31, 33-34.




23 Specifically, [[         ]], designated here for confidentiality purposes as
“Individual X,” of [[                      ]], designated here for confidentiality
purposes as “Company Y.” Analysis of Data/Questionnaire Resps. Submitted by
Hyundai Heavy Industries Co., Ltd. in the Prelim. Results of the 2015-2016 Admin.
Review of the Antidumping Duty Order on Large Power Transformers from the Republic
of Korea (Aug. 31, 2017) (“HHI Prelim. Analysis Mem.”) at 5, PR 260, CJA Vol. IV, Tab
4.
       Case 1:18-cv-00066-MAB Document 82            Filed 08/13/19    Page 33 of 51



Consol. Court No. 18-00066                                                         Page 33


Additionally, HHI challenges Commerce’s decision to apply an adverse inference as

contrary to law for failure to comply with 19 U.S.C. § 1677m(d). Id. at 26-29, 31, 34-35.

HHI further contends that Commerce failed to fulfill its obligations to: (1) define the term

“accessories,” which was ambiguous; and (2) assist HHI, which was experiencing

difficulties in responding to the questionnaires regarding accessories, pursuant to 19

U.S.C. § 1677m(c). Id. at 27-29. HHI argues that the agency improperly rejected new

factual information that HHI submitted after the preliminary results to address

Commerce’s preliminary finding on affiliation between HHI and the sales agent. Id. at

35-37. Lastly, HHI contends Commerce had no basis for using total AFA. Id. at 40-41.

       As discussed supra, the Government has requested remand to reconsider the

accessories issue and otherwise has failed to substantively respond to HHI’s

arguments. ABB contends that Commerce’s findings are supported by substantial

evidence and the decision to use total AFA is in accordance with law. See ABB’s Resp.

at 7-21. According to ABB, Commerce’s finding with respect to HHI’s reporting of home

market gross unit prices, alone, supports the use of total AFA. Id. at 13-17.

                 iii. Analysis

                         1. Commerce’s findings that HHI withheld information on
                            accessories and failed to cooperate to the best of its
                            ability are not supported by substantial evidence

       Commerce’s finding that HHI failed to provide information on accessories despite

“repeated requests” by Commerce, I&D Mem. at 10, is not supported by substantial

evidence. In its initial antidumping duty questionnaire, Commerce instructed HHI to

“separately report the price and cost for . . . ‘accessories’ to ensure that product
      Case 1:18-cv-00066-MAB Document 82            Filed 08/13/19   Page 34 of 51



Consol. Court No. 18-00066                                                       Page 34


matches are based on accurate physical charateristics [sic] of the LPTs.” Req. for

Information, Hyundai Heavy Industries Co., Ltd. (Jan. 5, 2017) (“HHI Initial

Questionnaire”) at D-1, PR 24, CJA Vol. I, Tab 1, Suppl. CJA, Attach. 4. This was the

same question that the agency posed to HHI in AR3. See Hyundai Heavy Indus., 332

F. Supp. 3d at 1343. HHI responded to this request by noting that Commerce had not

defined “accessories” and that HHI reported its accessories consistent with the scope of

the antidumping duty order, which includes accessories in the subject merchandise. 24

Sections B-D Resp. (Feb. 27, 2017) at D-3, CR 95-150, PR 89-92, CJA Vol. I, Tab 3.

      Thereafter, Commerce issued a supplemental sales questionnaire, requesting

HHI to (1) explain whether its sales documentation separately lists or itemizes the price

for accessories, and (2) report separately the revenues and associated expenses for

those accessories. First Sales Suppl. Questionnaire (Apr. 12, 2017) at 14-15, PR 121,

Suppl. CJA, Attach. 1. HHI submitted its response on May 3, 2017 and provided the

requested information in worksheet SA-46 “indicating whether any of its sales

documentation separately lists or itemizes values for accessories and the corresponding

expenses for the separately-listed revenues.” Prelim. Mem. at 13 & nn.70-71 (citing

Suppl. A Questionnaire Resp. (May 3, 2017) (“HHI Suppl. A. Resp.”) at 41 & Attach. SA-




24Subsequently, HHI requested the agency to clarify the definition of the term
“accessories” as used in the HHI Initial Questionnaire, Req. for Clarification (March 29,
2017) at 5, CR 189-90, PR 117-18, CJA Vol. I, Tab 4, and requested a meeting with
Commerce officials to discuss the accessories issue, July 14, 2017 Meeting with Dep’t
and Resp. to ABB July 12, 2017 Comments on Hyundai’s Suppl. Section B-D
Questionnaire Resps. (July 25, 2017) (“HHI’s July 25, 2017 Cmts.”) at 4, CR 520, PR
241, CJA Vol. I, Tab 17.
       Case 1:18-cv-00066-MAB Document 82           Filed 08/13/19    Page 35 of 51



Consol. Court No. 18-00066                                                        Page 35


46, CR 200-265, PR 135-160, CJA Vol. I, Tab 7, Suppl. CJA, Attach. 2). Commerce

found the worksheet “provide[d] separate line items for various parts and expenses but

[did] not identify which parts of the LPT [HHI] defines and treats as accessories.” Id. at

13. However, the agency did not instruct HHI in this questionnaire to identify which

parts HHI treats as accessories. 25 Commerce had not responded to HHI’s clarification

request, and HHI reiterated that request in its response. HHI Suppl. A Resp. at 41.

       On May 19, 2017, Commerce issued a second sales supplemental questionnaire

in which it requested additional information on accessories “in light of” HHI’s request for

clarification. See Second Sales Suppl. Questionnaire (May 19, 2017) (“HHI Second

Sales Suppl. Questionnaire”) at 9, CR 319, PR 168, CJA Vol. I, Tab 8. Specifically,

Commerce requested HHI to explain how it uses the term “accessories” when it

negotiates with its customers and explain the basis for such usage, describe what HHI

“treat[s] as main bodies, spare parts, and accessories,” and, for certain sales, “provide a

chart identifying each component, including main bodies, spare parts, and accessories

for the LPTs sold.” Id. at 9-10. Additionally, Commerce asked HHI to add fields to its




25In the intervening time between the issuance of the supplemental questionnaire and
HHI’s response, HHI and ABB were submitting comments to the agency regarding the
proper definition of accessories. See Pet’r’s Resp. to Hyundai’s Req. for Clarification of
the Definitions of “Separate Revenue for Sales-Related Services” and “Accessories”
(Apr. 3, 2017), PR 119, CJA Vol. I, Tab 5; Comments on ABB’s April 3, 2017 Resp. to
Hyundai’s Req. for Clarification of the Definitions of “Separate Revenue for Sales-
Related Services” and “Accessories” (May 1, 2017), PR 131, CJA Vol. I, Tab 6.
Commerce did not respond to HHI’s clarification request and the term remained
undefined.
       Case 1:18-cv-00066-MAB Document 82            Filed 08/13/19    Page 36 of 51



Consol. Court No. 18-00066                                                         Page 36


sales databases to report the gross unit price of accessories, both excluding and

including the service-related revenues associated with accessories. Id. at 12.

       HHI responded to the agency’s second supplemental questionnaire on June 16

and 19, 2017. HHI explained that it does not have a definition of accessories, that it

“normally mirrors the terminology used by a customer in its request for quotation,” and

that its customers and the departments within HHI use the term inconsistently. 2nd

Suppl. Sales Response (Q29 and Q30) and Suppl. D Questionnaire Resp. (Q14) (June

16, 2017) (“June 16th Second Sales Suppl. Resp.”) at 2nd SS-3, CR 390, PR 204, CJA

Vol. I, Tab 10. HHI further explained that, since the original investigation, it has

reported accessories “in accordance with the scope of the antidumping duty order.” 26

Id. at SS-8. Consistent with Commerce’s instructions, HHI provided a chart in

Attachment 2nd SS-21, which identified each component for the LPTs sold. Second

Sales Suppl. Response (June 19, 2017) (“June 19th Second Sales Suppl. Resp.”) at 22

& Attach. 2nd SS-21, CR 392-445, PR 207-214, CJA Vol. I, Tab 11, CJA Vol. IV, Tab 2.

Additionally, HHI provided, for each transaction, revenues separately identified in sales

documents for the main transformer, parts and components (including accessories), and

services. June 19th Second Sales Suppl. Resp., Attach. 2nd SS-24; see also Second

Cost Suppl. Resp. (July 24, 2017) at 10, CR 527, PR 244, CJA Vol. I, Tab 16




26 HHI explained that, since the original investigation, it “has reported gross unit prices
that are inclusive of all transformer components that are attached to, imported with, or
invoiced with the active parts of the transformers, including in instances where the sales
documents list individual prices for particular components, in accordance with the scope
of the antidumping duty order.” June 16th Second Sales Suppl. Resp. at SS-8.
        Case 1:18-cv-00066-MAB Document 82            Filed 08/13/19   Page 37 of 51



Consol. Court No. 18-00066                                                          Page 37


(explaining that Attachment 2nd SS-24 included an updated list of items for which

separate revenue was listed in the underlying sales documents).

        Commerce took issue with the chart provided in Attachment 2nd SS-21 because

HHI did not identify accessories in the chart. Prelim. Mem. at 15 & n.85 (citation

omitted). While the chart listed certain components that included the term “accessory”

in the component name, it only categorized components as main bodies or spare parts

in the “component category” section. See, e.g., June 19th Second Sales Suppl. Resp.,

Attach. 2nd SS-21 at 2. This was consistent with HHI’s explanations to the agency that

it does not have a definition of accessories, that it normally mirrors the terminology used

by a customer in sales documentation, and that it has consistently reported accessories

based on the scope language. See June 16th Second Sales Suppl. Resp. at 2nd SS-2,

SS-8.

        Commerce issued another supplemental questionnaire to HHI on July 11, 2017

and requested that HHI report accessories in a separate field in the cost database “[t]o

the extent that you have reported accessories in your revised sales files.” 2nd Section

D Suppl. Questionnaire (July 11, 2017) at 4, CR 484, PR 229, CJA Vol. I, Tab 15. HHI

responded to this request by referring back to attachment 2nd SS-24 and stating:

        Because the [agency] still is considering the definition of an “accessory,” it
        is unclear whether some of these items will ultimately be considered to be
        parts. In the even [sic] that they are and in order to ensure that the
        [agency] has both revenue and cost information for these items, we
        provide in Attachment 2SD-9 a complementary chart in which we have
        reported for each item listed in Attachment 2nd SS-24 . . . the revenue
        listed in that exhibit as well as the cost of the item.
      Case 1:18-cv-00066-MAB Document 82           Filed 08/13/19    Page 38 of 51



Consol. Court No. 18-00066                                                         Page 38


Second Cost Suppl. Resp. (July 24, 2017) at 10, CR 527, PR 244, CJA Vol. I, Tab 16.

HHI provided the worksheet electronically so “the reported costs can be linked to the

COP/CV file by the project code.” Id. Ten days prior to this response, HHI had met with

Commerce officials and had “offered to supply further information to assist

[Commerce’s] understanding of the ‘accessories’ issues, including, for example, the bills

of materials for the LPTs involved in the reported sales transactions.” HHI’s July 25,

2017 Cmts. at 5.

      As the above discussion demonstrates, Commerce asked HHI to explain how it

used the term in the ordinary course of business and HHI provided details of the

inconsistent uses within the company and between the company and its customers.

See June 16th Second Sales Suppl. Resp. at 2nd SS-2. Commerce determined that

HHI “failed to address which components in its reporting constitute the accessories

[HHI] considers in its normal course of business,” I&D Mem. at 11, and that it “could

have provided the ranges/types of components which it believes constitutes accessories

based on its technical knowledge and experience in the industry,” id. at 13. Commerce

did not provide clear guidance to HHI on how it should report accessories; rather, it

requested a series of explanations, which HHI provided. HHI repeatedly informed

Commerce that its reporting methodology was consistent with the scope of the

antidumping duty order and repeatedly requested guidance from Commerce on the

definition of accessories. See Req. for Clarification; HHI Suppl. A Resp. at 41.

      In Hyundai Heavy Industries, the court stated that “HHI’s interpretation of the

term [accessories] as excluding transformer parts that physically attach to an LPT was
       Case 1:18-cv-00066-MAB Document 82             Filed 08/13/19    Page 39 of 51



Consol. Court No. 18-00066                                                          Page 39


reasonable and otherwise appears to comport with the scope of the order and with

Commerce’s instructions.” 332 F. Supp. 3d at 1347 (citation omitted). So too was

HHI’s understanding of the term here. That HHI’s reporting was reasonable is further

demonstrated by the agency’s own decision in the remand redetermination in AR3,

which it issued after the Final Results. Therein, Commerce stated that it now “agree[s]

with [HHI’s] reporting that ‘accessories’ are components attached to the active part of

the LPT and included within the subject merchandise.” Final Results of

Redetermination Pursuant to Court Remand at 9, Hyundai Heavy Indus. Co., Ltd. v.

United States, No. 17-00054 (CIT Dec. 13, 2018), ECF No. 66. According to

Commerce, therefore, “defining ‘accessories’ or characterizing parts or components as

‘accessories’ is no longer relevant for purposes of Commerce’s determination,” id. at 10;

“Hyundai did not fail to act to the best of its ability regarding ‘accessories’” and “applying

AFA to Hyundai with respect to ‘accessories’ [is] no longer warranted,” 27 id. at 19.

       In light of the foregoing, Commerce’s findings that HHI failed to provide

requested information on accessories and failed to act to the best of its ability is

unsupported by substantial evidence. 28 Accordingly, Commerce’s decision to apply an

adverse inference was not in accordance with law.



27 Although Hyundai Heavy Industries concerned a separate administrative record, the
records are not materially distinguishable with respect to accessories. See Oral. Arg. at
11:57-12:31.
28 In Hyundai Heavy Industries, the court stated that “[i]f Commerce is to take an action

adverse to a party for an alleged failure to comply with an information request, it must
fulfill its own responsibility to communicate its intent in that request.” 332 F. Supp. 3d at
1348 (quoting Prosperity Tieh Enter. Co. v. United States, 42 CIT__, __, 284 F. Supp.
      Case 1:18-cv-00066-MAB Document 82            Filed 08/13/19    Page 40 of 51



Consol. Court No. 18-00066                                                        Page 40


                        2. Substantial evidence supports Commerce’s finding that
                           the record was unclear whether HHI properly reported
                           home market prices; however, Commerce must
                           reconsider its decision to apply an adverse inference

      In its initial questionnaire, Commerce requested HHI to “[p]rovide . . . all sales-

related documentation generated in the sales process . . . for a sample sale in the

foreign market and U.S. market during the [period of review].” HHI Initial Questionnaire

at A-10. HHI provided the requested information on February 2, 2017. Id. at 16 & n.85

(citing Sec. A Resp. (Feb. 2, 2017) (“HHI Sec. A Resp.”), Attachs. A-13—A-15, CR 19-

38, PR 42-50, CJA Vol. I, Tab 2, CJA Vol. IV, Tab 1, Suppl. CJA, Attach. 5). In a

supplemental questionnaire, Commerce asked HHI to provide “complete sales and

expenses documentation” for five home market sales and five U.S. sales. HHI Second

Sales Suppl. Questionnaire at 13. Commerce also requested “a complete break-down

between foreign like product and non-foreign like product” and “a detailed narrative

explanation and supporting documentation demonstrating why you categorized such

products shown in the identified document as foreign like product and non-foreign like

product, respectively.” Id. at 10-11. 29 HHI timely responded to these requests. I&D

Mem. at 17 & n.88 (citation omitted).



3d 1364, 1381 (2018)). In this case, it is difficult to see how HHI can be said to have
failed to put forth its maximum effort when it responded to each of Commerce’s
questions, made multiple requests for clarification, requested a meeting with Commerce
officials to discuss the issue, and provided sales and cost information for the parts and
components that the agency presumably could have used once it determined the
definition of accessories.
29 HHI averred that Commerce “did not identify which ‘certain item’ it believed was

subject merchandise in one sale, but non-subject merchandise in the other sale.” HHI’s
       Case 1:18-cv-00066-MAB Document 82            Filed 08/13/19   Page 41 of 51



Consol. Court No. 18-00066                                                       Page 41


       For the preliminary results, Commerce found that HHI “improperly reported its

home market gross unit prices for certain home market sales” because HHI used values

from its original purchase contract to report gross unit prices “even though later-revised

contracts identify different contract values.” Prelim. Mem. at 18 & n.104 (citing 2nd

Suppl. Sales Resp. to Questions 42, 47-50, 52, 54, 55, and 77 (June 26, 2017) (“June

26th Second Sales Suppl. Resp.”), Attach. SS-94, CR 460-82, PR 222-24, CJA Vol. I,

Tabs 13, 14, CJA Vol. IV, Tab 3). Commerce further found that HHI had not

demonstrated that the gross unit prices it reported remained unchanged. HHI Prelim.

Analysis Mem. at 3. Following the preliminary results, HHI submitted comments

asserting that the agency made an erroneous finding. See Resubmission of Post-

Prelim. Comments (Oct. 5, 2017), Attach. at 4-5, CR 560, PR 281, CJA Vol. I, Tab 22.

HHI identified record evidence that it claimed demonstrated that revisions to the

purchase contract related to a part that was non-subject merchandise and did not affect

the gross unit prices of foreign like product. Id.



Br. at 16. While Commerce did not identify the part, it cited the specific pages of ABB’s
rebuttal brief, which make clear that Commerce was referring to the [[
           ]]. Specifically, ABB claimed that
        [[

                             ]]” as non-subject merchandise. Under no
       classification system would a [[
                                     ]] be deemed non-subject merchandise.
       Hyundai confirmed this usage by reporting that the [[


                       ]].
Pet’r’s Rebuttal Br. to Hyundai’s Case Br. at 19-20 & n.69 (citing HHI’s June 19th
Second Sales Suppl. Resp., Attach. SS-21 at ECF p. 86).
       Case 1:18-cv-00066-MAB Document 82             Filed 08/13/19    Page 42 of 51



Consol. Court No. 18-00066                                                           Page 42


       Commerce concluded that the record was “ambiguous” whether the part

accounting for the difference in price was subject merchandise. I&D Mem. at 15-16.

Commerce, however, appears to have related the ambiguity associated with this

particular part, whether foreign like product or non-foreign like product, with its inability

to determine whether certain parts or components are “accessories.” Id. The ambiguity

was also due to the fact that the initial contract listed the particular part under the “Main

Transformer” description. Id. at 15 & n.79 (citing Pet’r’s Rebuttal Br. to Hyundai’s Case

Br. (Oct. 19, 2017) at 19, CR 566, PR 294, CJA Vol. I, Tab 25; June 19th Second Sales

Suppl. Resp., Attach. 2nd SS-22). Because Commerce’s decision with respect to this

issue appears to be linked to its treatment of accessories, which treatment Commerce

must revisit, the court defers ruling on this issue pending Commerce’s redetermination

on remand. In that redetermination, if Commerce continues to find fault with HHI’s

reporting of the gross unit prices for these particular home market sales, or its treatment

and reporting of a particular part as between the U.S. and home markets, Commerce

must clearly explain the basis for each finding and any extent to which the finding

supports the use of any facts available, with or without an adverse inference.

                         3. Substantial evidence does not support Commerce’s
                            finding that HHI failed to disclose its affiliation with a
                            sales agent

       As stated, the substantial evidence standard of review requires that Commerce

“examine the record and articulate a satisfactory explanation for its action.” Bestpak,

716 F.3d at 1378 (Fed. Cir. 2013). Commerce has failed to do so with respect to its

treatment of an allegedly affiliated sales agent.
       Case 1:18-cv-00066-MAB Document 82           Filed 08/13/19    Page 43 of 51



Consol. Court No. 18-00066                                                        Page 43


       Commerce concluded that HHI withheld information and impeded the review

because it failed to disclose HHI’s affiliation with a “sales agent.” See I&D Mem. at 4,

19 & n.99 (citation omitted); HHI Prelim. Analysis Mem. at 5. It is unclear, however,

whether “sales agent” constitutes a reference to Individual X or Company Y. In fact,

Commerce appears to refer to Individual X and Company Y interchangeably through the

use of the “sales agent” moniker. In one instance, Commerce agreed with ABB’s

allegation that HHI was affiliated with Company Y. See Prelim. Analysis Mem. at 4

(“[ABB] alleged the possibility of affiliation between Hyundai and one sales agent (i.e.,

[Company Y])”); id. at 5 (“[R]record evidence indicates that Hyundai is affiliated with the

sales agent in the United States, as the petitioner alleged.”) (footnote omitted). In

another instance, Commerce found that “th[e] sales agent [Individual X of Company Y]

is affiliated with HHI.” Id. at 5.

       HHI disclosed Company Y as a sales agent in its initial questionnaire response

and claimed to be unaffiliated with the company. Sections B-D Resp. at C-45, CJA Vol I

Tab 3. In a supplemental questionnaire, Commerce requested the following: “Petitioner

noted that publicly available information shows, for example, that commission agent

[Company Y] shares the same address and phone number with [[

              ]]. Please explain [HHI’s] relationship with this company and state whether

there is any affiliation between [Company Y] and any [HHI] entity.” HHI Second Sales

Suppl. Questionnaire at 30. In response, HHI reiterated that it had no affiliation with any

of its sales agents; that it compensates them whenever they “are able to arrange a

sale;” and, regarding Company Y, that it has “no ownership interest in the company,
       Case 1:18-cv-00066-MAB Document 82             Filed 08/13/19    Page 44 of 51



Consol. Court No. 18-00066                                                          Page 44


which is privately held.” June 19th Second Sales Suppl. Resp. at 81. HHI also

provided documentary evidence regarding Company Y’s correct address. June 19th

Second Sales Suppl. Resp. at 81 (citing June 19th Second Sales Suppl. Resp., Attach.

2nd SS-89). HHI, therefore, addressed Commerce’s question to describe in detail its

relationship with its sales agents, including Company Y. 30

       Commerce determined that HHI and the “sales agent” were affiliated pursuant to

19 U.S.C. §§ 1677(33)(D) and (E), but did not specify whether it meant Individual X or

Company Y. See I&D Mem. at 4. Those statutory provisions, respectively, provide that

an “[e]mployer and employee” and “[a]ny person directly or indirectly owning,

controlling, or holding with power to vote, 5 percent or more of the outstanding voting

stock or shares of any organization and such organization” “shall be considered to be

affiliated.” 19 U.S.C. §§ 1677(33)(D),(E). The only explanation that Commerce gave to

support its finding of affiliation is “the fact that [Individual X] uses an email address and

a title and a division that belongs to [HHI].” I&D Mem. at 19 & n.99 (citing HHI Prelim.

Analysis Mem. at 5). 31 Commerce did not, however, explain how that “fact” fulfilled the



30 ABB argues that HHI failed to fully and accurately respond to Commerce’s
supplemental questionnaire because HHI did not mention Individual X or the fact that
this individual “uses an HHI title and email address.” ABB’s Resp. at 19. According to
ABB, “[t]he agent’s title alone should have caused [HHI] to comment on or further
explain the nature of the agent’s role with [Company Y] and HHI.” Id. This argument is
unpersuasive because ABB fails to identify any specific requests for information in the
questionnaire that required HHI to address employees of its sales agents, their titles, or
email addresses.
31 Although HHI presented several arguments with respect to Commerce’s preliminary

affiliation finding, see Hyundai’s Case Br. (Oct. 12, 2017) at 44-47, CR 564, PR 289,
CJA Vol. I, Tab 23, Commerce did not analyze those arguments but determined that
       Case 1:18-cv-00066-MAB Document 82            Filed 08/13/19    Page 45 of 51



Consol. Court No. 18-00066                                                         Page 45


statutory definition of affiliation pursuant to section 1677(33)(D). See I&D Mem. at 19.

Commerce also failed to identify any evidence supporting its finding of affiliation

pursuant to section 1677(33)(E). See id.

       “Commerce must explain the basis for its decisions,” such that “the path of

Commerce’s decision [is] reasonably discernable to a reviewing court.” NMB

Singapore, 557 F.3d at 1319. Because Commerce did not do so, the court will remand

this matter to the agency to reconsider and further explain the basis for its decision that

HHI was affiliated with a sales agent pursuant to sections 1677(33)(D) and (E). 32

       In the absence of substantial evidence to support Commerce’s use of facts

available, Commerce’s reliance on an adverse inference also cannot be sustained.

                         4. Commerce is directed to reconsider its decision to use
                            total AFA

       In this case, Commerce disregarded HHI’s data based on the three collective

findings discussed above. Because substantial evidence does not support those

findings, Commerce’s decision to use total AFA as a result of these three findings is

likewise unsupported by substantial evidence. On remand, Commerce must reconsider

or further explain its decision to use total facts available with an adverse inference.



HHI did not “conclusive[ly]” challenge Commerce’s preliminary finding, I&D Mem. at 19.
Commerce must address those arguments upon reconsideration on remand.
32 HHI claims that Commerce’s statement in the preliminary results that the sales

agent’s email address “belongs” to HHI constituted new factual information – i.e., a
statement of fact. HHI’s Br. at 35-36. Commerce made the statement as a finding
based on its review of Attachment SA-15. I&D Mem. at 19 & n.99 (citing HHI Prelim.
Analysis Mem. at 5). HHI may disagree whether that finding is supported by substantial
evidence; however, this finding does not constitute new factual information to which HHI
was entitled to respond.
       Case 1:18-cv-00066-MAB Document 82            Filed 08/13/19    Page 46 of 51



Consol. Court No. 18-00066                                                         Page 46


III.   Iljin’s Motion for Judgment on the Agency Record

          A. Legal Framework

       There is no statutory provision that directly addresses how Commerce is to

determine the dumping margin for non-examined companies in an administrative

review. However, 19 U.S.C. § 1673d(c)(5) addresses such determinations in

investigations and Commerce uses this provision as a guide for determining dumping

margins for non-examined companies in a review. See, e.g., Albemarle Corp. v. United

States, 821 F.3d 1345, 1352 & n.6 (Fed. Cir. 2016); Prelim. Results, 82 Fed. Reg. at

42,290. It provides that the “all-others rate” assigned to non-examined companies is

determined as “the weighted average of the estimated weighted average dumping

margins” assigned to individually-examined companies, “excluding any zero and de

minimis margins, and any margins determined entirely under section 1677e of this title

[i.e., on the basis of the facts available, including adverse facts available (“AFA”)].” 19

U.S.C. § 1673d(c)(5)(A). If, however, the dumping margins assigned to all individually-

examined companies are zero, de minimis, or based on adverse facts available,

Commerce “may use any reasonable method to establish the estimated all-others rate

for exporters and producers not individually investigated, including averaging the

estimated weighted average dumping margins determined for the exporters and

producers individually investigated.” Id. § 1673d(c)(5)(B).
         Case 1:18-cv-00066-MAB Document 82             Filed 08/13/19    Page 47 of 51



Consol. Court No. 18-00066                                                            Page 47


         The Statement of Administrative Action accompanying the Uruguay Round

Agreements Act 33 provides that when the dumping margins for all individually-examined

respondents “are determined entirely on the basis of the facts available or are zero or

de minimis[,] . . . Commerce may use any reasonable method to calculate the all others

rate.” Uruguay Round Agreements Act, Statement of Administrative Action, H.R. Doc.

No. 103–316, vol. 1, at 873 (1994), reprinted in 1994 U.S.C.C.A.N. 4040, 4201 (“SAA”).

While

         the expected method in such cases will be to weight-average the zero and
         de minimis margins and margins determined pursuant to the facts
         available, provided that volume data is available[,] . . . if this method is not
         feasible, or if it results in an average that would not be reasonably
         reflective of potential dumping margins for non-[examined] exporters or
         producers, Commerce may use other reasonable methods.

Id.
             B. Relevant Facts

         For the preliminary results, Commerce applied to Iljin the rate preliminarily

assigned to Hyosung and HHI. Prelim. Results, 82 Fed. Reg. at 42,290 & n.4 (citing

Albemarle, 821 F.3d 1345). Commerce explained that the rate represented “the only

rate determined in this review for individual respondents and, thus, should be applied to

the [non-examined respondents].” Id. at 42,290. In its administrative case brief, Iljin

argued that the 60.81 percent rate was not “reasonably reflective of [its] potential

dumping margin[],” see Case Br. of Iljin (Oct. 12, 2017) at 6, PR 287, CJA Vol. III, Tab

12, and Commerce should instead assign it the 2.99 percent weighted-average




33   The SAA is the authoritative interpretation of the statute. 19 U.S.C. § 3512(d).
       Case 1:18-cv-00066-MAB Document 82            Filed 08/13/19      Page 48 of 51



Consol. Court No. 18-00066                                                          Page 48


dumping margin Iljin received in AR3, id. at 8. After determining to retain the 60.81

percent rate for HHI and Hyosung, Commerce continued to assign that same rate to Iljin

for the final results. I&D Mem. at 35. Impliedly referencing the rate as the simple

average of the rates assigned to the examined respondents, Commerce explained that

its methodology is supported by the statute and the SAA and was “upheld in Albemarle.”

Id.

          C. Parties’ Contentions

       Iljin contends that Commerce assigned it a margin that is “[i]nconsistent with the

[l]aw” and unsupported by record evidence. Iljin’s Br. at 6. Specifically, Iljin contends

that Commerce is required to assign it a margin that is “reasonably reflective of potential

dumping margins,” and Albemarle does not support Commerce’s conclusion that the

AFA rates assigned to the examined respondents reasonably reflect Iljin’s potential

dumping margin. Iljin’s Br. at 6-8; Iljin’s Reply at 2. Iljin seeks to distinguish Albemarle,

arguing that the Federal Circuit’s decision turned on the fact that the examined

respondents received calculated rates “reflect[ing] pricing activity during the [relevant]

review period” and, thus, “the examined respondents’ rates” reasonably reflected “the

non-examined respondents’ potential margins.” Iljin’s Reply at 2-3 & n.4 (citing

Albemarle, 821 F.3d at 1351). Iljin further argues that Bestpak requires Commerce to

assign non-examined respondents a rate that reflects those companies’ “economic

reality.” Iljin’s Reply at 3 & n.5 (citing Bestpak, 716 F.3d at 1378).

       ABB contends that the logic and holding of “Albemarle applies equally to both de

minimis and AFA margins.” ABB’s Resp. at 41 (“As with de minimis margins,
       Case 1:18-cv-00066-MAB Document 82           Filed 08/13/19   Page 49 of 51



Consol. Court No. 18-00066                                                       Page 49


Commerce has no mandate under [section] 1673d(c)(5)(B) ‘to routinely exclude’ the

AFA margins. . . .”). ABB further contends that the record supports Commerce’s finding

that the 60.81 percent margin is reasonably reflective of Iljin’s potential dumping margin

for this period of review. Id. at 42-46.

          D. Analysis

       Commerce determined Iljin’s rate by taking the simple average of the AFA rates

assigned to the examined respondents. See I&D Mem. at 35. Because the court

remands Commerce’s decision to rely on AFA to determine the mandatory respondents’

dumping margins, on remand, Commerce may determine not to use AFA to determine

the rates applicable to both Hyosung and HHI, making this issue moot. Therefore, the

court defers consideration of Commerce’s method of selecting the rate assigned to Iljin

pending the agency’s redetermination on remand.

IV.    ABB’s Requests

       ABB avers that “any remand in this case would require Commerce to consider all

of the issues that were briefed by ABB before the agency but were deemed to be moot

once Commerce applied adverse facts available to Hyundai and Hyosung on other

grounds.” ABB’s Resp. at 39 (citing I&D Mem. at 19-20, 32). ABB requests that the

court “direct Commerce to consider the additional issues raised by ABB in support of

the application of total adverse facts available to each respondent because those issues

would no longer be moot.” Id. While it is within Commerce’s discretion to reconsider

these issues on remand, the court declines to order Commerce to do so. See

Torrington Co. v. United States, 14 CIT 56, 57, 731 F. Supp. 1073, 1075-77 (1990)
          Case 1:18-cv-00066-MAB Document 82            Filed 08/13/19   Page 50 of 51



Consol. Court No. 18-00066                                                            Page 50


(“[A]n intervenor is limited to the field of litigation open to the original parties, and cannot

enlarge the issues tendered by or arising out of plaintiff’s bill.”) (citing Chandler & Price

Co. v. Brandtjen & Kluge, Inc., 296 U.S. 53, 58 (1935)).

                                         CONCLUSION

          In accordance with the foregoing, it is hereby

          ORDERED that Commerce’s Final Results are remanded to Commerce; and it is

further

          ORDERED that, on remand, Commerce shall:

          (1) Redetermine the rate to be applied to Hyosung:

                a. Without relying on the OAFs as the basis for applying its capping

                    methodology to service-related revenues;

                b. Based upon a reconsideration of Hyosung’s overlapping invoice

                    consistent with this Opinion; and

                c. Based upon a reconsideration of Hyosung’s price adjustments,

                    discounts and interest charges consistent with this Opinion;

          (2) Redetermine the rate to be applied to HHI:

                a. Based upon a reconsideration of HHI’s reporting of accessories

                    consistent with this Opinion;

                b. Based upon a reconsideration of its HHI’s reported home market gross

                    unit prices consistent with this Opinion; and

                c. Based upon a reconsideration of HHI’s reported sales agent,

                    consistent with this Opinion; and
         Case 1:18-cv-00066-MAB Document 82            Filed 08/13/19   Page 51 of 51



Consol. Court No. 18-00066                                                        Page 51


         (3) Redetermine, as appropriate, the rate applied to Iljin;

         ORDERED that Commerce shall file its remand results on or before

November 4, 2019; and it is further

         ORDERED that subsequent proceedings shall be governed by USCIT Rule

56.2(h); and it is further

         ORDERED that any comments or responsive comments must not exceed 5,000

words.




                                                   /s/   Mark A. Barnett
                                                   Mark A. Barnett, Judge

Dated: August 5, 2019
      New York, New York
